DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.
This Office action is in response to the amendment filed November 6, 2020, which amends claim 21. Claims 1-3 and 5-21 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed November 6, 2020, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0231753) in view of Zhang et al. (ACs Nano 2015, 9, 4533-4542) and Mitzi et al. (Chem. Mater. 1997, 9, 2990-2995) as set forth in the Office action mailed as set forth in the Office action mailed August 6, 2020.
Applicant’s amendment of the claims, filed November 6, 2020, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Rieger et al. (WO 2016/124324) in view of Zhang et al. (ACs Nano 2015, 9, 4533-4542) and Mitzi et al. (Chem. Mater. 1997, 9, 2990-2995) as set forth in the Office action mailed as set forth in the Office action mailed August 6, 2020.

Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.
The rejection of claim 21 are been overcome with the amendment. The double patenting rejection of claim 21 is maintained.
The below arguments are directed towards the arguments filed October 6, 2020.
Regarding the applicant's argument that Zhang teaches that the observed results are due to the stoichiometry of the CH3NH3PbX3 compound, the Office points out that the last paragraph on page 4539 of Zhang indicates that quantum dots are nonstiochiometic due to the Br rich surface.
Regarding the applicant's argument that Zhang cannot be combined with Mitzi because the Pervoskite compounds are made using different techniques, the Office points out although methods the structure of the Pervoskite compounds the same the teachings of Mitzi would motivate one of ordinary skill in the art to modify the material of Zhang to comprise two metal atoms. Mitzi teaches that the compounds can be in a 3-D structure (the material of Zhang is also 3-D). Mitizi that when the Eu metals are used in the 3-D structure instead of Pb the material is less sensitive to the overall dimensionality of the surface (see page 2995 first paragraph of Mitizi). The teaching of Mitizi would make it obvious to modify the device of Zhang to include the two metal groups as taught by Mitizi. Also, the applicant has not provided any evidence that using the two metal atoms of Mitizi does not lead to the teachings of Mitizi or cannot be used in the QD of Zhang. 
Regarding the applicant's argument of unexpected results, the Office points out that the results are not commensurate in scope with the prior art, the Office points out that the results only compares the inventive materials to known non-Pervoskite quantum dots. The prior art teaches Pervoskite quantum dots and the applicant does not compare their claimed invention to the materials of the prior art and the applicant's argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. (WO 2016/124324) (hereafter “Rieger”) in view of Zhang et al. (ACs Nano 2015, 9, 4533-4542) (hereafter “Zhang”) and Mitzi et al. (Chem. Mater. 1997, 9, 2990-2995) (hereafter “Mitzi”).
Regarding claims 1-3, 5-8, 10-12, 16, and 18-20, Rieger teaches a light emitting display apparatus, comprising a first substrate, an organic light emitting device, a thin film comprising at least one Perovskite compound on the light emitting device (page 1, lines 12-13 and page 2 lines 12-15).  Rieger teaches that the light emitting display apparatus comprises multiple pixels, which comprise a color conversion layer, which comprises the Perovskite compound, and a color filter (Fig. 1-6, pages 10-12).  Rieger teaches that the material in the color conversion layer is a semiconducting nanoparticle, such as Perovskite based materials (pages 6 and 7).  Rieger teaches that there can be three color filters, where one of the color filter can emit blue light, one color filter can emit green light, and one color filter can emit red light (page 16 lines 19-35).  
Rieger does not teach the structure Perovskite compound.
Zhang teaches a photoluminescent Perovskite compounds, which means the compounds absorb one wavelength of light and emit other (page 4539, Figure 6).  Zhang teaches the compounds emit a wide variety of wavelengths (page 4539, Figure 6).  Zhang teaches that perovskite compounds can be (C4H9NH3)2PbBr3, (C4H9NH3)2PbCl3, or (C4H9NH3)2PbI3 (page 4539 left column first paragraph and Figure 6).
Mitzi teaches Perovskite compounds (page 2994 left column, last full paragraph).  Mitzi teaches that perovskite compounds can be (C4H9NH3)2EuI4, (C4H9NH3)2PbI4, (C4H9NH3)2SnI4, or can be (C4H9NH3)2Eu1-xMxI4, M can be Ge, Sn or Pb and X is between 0 and 1 (pages 2994 and 2995, paragraphs under the headings Photoluminescence and Conclusion). Mitzi teaches that other Ln atoms besides Eu, such as Tm, can be used. Mitzi teaches that using Ln atoms instead of Pb or Sn leads to Perovskite compounds with strong blue photoluminescence and show stability in inert atmosphere (page 2995 first paragraph). Mitzi teaches that the compounds can be used as thin films in electroluminescent devices and the compounds can be luminescence and/or charge transporting (page 2990 right column first full paragraph and page 2995 right column last paragraph).
It would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to substitute the semiconducting dopant of Rieger of the Perovskite compound taught by Zhang.  The substitution would have been on semiconducting photoluminescent material for another.  Furthermore, Rieger teaches that Perovskite compounds can be used; therefore, the substitution would have been obvious to one of ordinary skill in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Perovskite compound of Rieger in view of Zhang, CH3NH3PbX3, so a mixture of Eu2+ and Pb2+ as taught by Mitzi. The motivation would have been to make a material to that has strong blue photoluminescence and shows good stability in inert atmosphere.

Claims 1-3 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0231753) (hereafter “Chen”) in view of Zhang et al. (ACs Nano 2015, 9, 4533-4542) (hereafter “Zhang”) and Mitzi et al. (Chem. Mater. 1997, 9, 2990-2995) (hereafter “Mitzi”).
Regarding claims 1-3, 6-17, and 21, Chen teaches a light emitting display apparatus, comprising a first substrate, an organic light emitting device, a light re-emitting layer (paragraphs [0016]-[0022], Fig. 4).  Chen teaches that the light emitting display apparatus comprises multiple pixels, which comprise a light re-emitting layer (paragraph [0040]).  Chen teaches the structure of the light emitting device and teaches that the first electrode can be reflective (paragraphs [0040] and [0042]).  Chen teaches that the material used in the light re-emitting layers can be quantum dots (paragraph [0043]).  Chen teaches that there can be three different light re-emitting layers, where one emits blue light, one emits green light, and one emits red light (paragraph [0045]). 
Chen does not teach where the quantum dots used in the light re-emitting layer are Perovskite compounds.
Zhang teaches quantum dots (which are Perovskite compounds) for use in electroluminescent and light emitting devices (pages 4539 and 4540 paragraphs under the heading Conclusions).  Zhang teaches the compounds emit a wide variety of wavelengths, including red, blue, and green (page 4539, Figure 6).  Zhang teaches that perovskite compounds can be (C4H9NH3)2PbBr3, (C4H9NH3)2PbCl3, or (C4H9NH3)2PbI3 (page 4539 left column first paragraph and Figure 6).  Zhang teaches that the quantum dots are brightly luminescent (pages 4539 and 4540 paragraphs under the heading Conclusions).  
Mitzi teaches Perovskite compounds (page 2994 left column, last full paragraph).  Mitzi teaches that perovskite compounds can be (C4H9NH3)2EuI4, (C4H9NH3)2PbI4, (C4H9NH3)2SnI4, or can be (C4H9NH3)2Eu1-xMxI4, M can be Ge, Sn or Pb and X is between 0 and 1 (pages 2994 and 2995, paragraphs under the headings Photoluminescence and Conclusion). Mitzi teaches that other Ln atoms besides Eu, such as Tm, can be used. Mitzi teaches that using Ln atoms instead of Pb or Sn leads to Perovskite compounds with strong blue photoluminescence and show stability in inert atmosphere (page 2995 first paragraph). Mitzi teaches that the compounds can be used as thin films in electroluminescent devices and the compounds can be luminescence and/or charge transporting (page 2990 right column first full paragraph and page 2995 right column last paragraph).
It would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to substitute the quantum dot dopant in the light re-emitting layers of Chen for the quantum dots taught by Zhang.  The substitution would have been on quantum dot for another quantum dot material with bright luminescent.  One of ordinary skill in the art would expect that the compounds of Zhang would act as a light re-emitting material.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Perovskite compound of Chen in view of Zhang, CH3NH3PbX3, so a mixture of Eu2+ and Pb2+ as taught by Mitzi. The motivation would have been to make a material to that has strong blue photoluminescence and shows good stability in inert atmosphere.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 10-16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, and 11-15 of U.S. Patent No. 10,538,699. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to light emitting device comprising an organic light emitting device and a layer comprising a perovskite compound over the light emitting device. The perovskite compound of U.S. Patent No. 10,538,699 can be a mixture of Tm2+ and an additional metal, such as La2+, Ce2+, and Eu2+. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to select the metals of the perovskite compound to be Tm2+ and La2+, Ce2+, and Eu2+ in the claims of U.S. Patent No. 10,538,699 to arrive at the claims of the instant application. The claims of U.S. Patent No. 10,538,699 make the applicant’s claimed invention obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.